                           UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF MISSISSIPPI
                                NORTHERN DIVISION

 DEAN C. BOYD, #167698                                                           PETITIONER

 V.                                              CIVIL ACTION NO. 3:18-CV-757-DPJ-FKB

 PELICIA HALL                                                                  RESPONDENT

                                            ORDER

       Petitioner Dean C. Boyd’s habeas petition under 28 U.S.C. § 2254 is before the Court on

Respondent Pelicia Hall’s Motion to Dismiss [12] and the Report and Recommendation [15] of

United States Magistrate Judge F. Keith Ball. Judge Ball concluded that Boyd filed his Petition

more than five years too late and recommended dismissal of the Petition as untimely. Dean has

not filed objections to the R&R, and the time to do so has now passed.

       The Court finds the Report and Recommendation should be adopted as the opinion of the

Court. Respondent’s Motion to Dismiss [12] is granted. This case is dismissed with prejudice as

untimely. A separate judgment will be entered in accordance with Federal Rule of Civil

Procedure 58.

       SO ORDERED AND ADJUDGED this the 24th day of February, 2020.

                                            s/ Daniel P. Jordan III
                                            CHIEF UNITED STATES DISTRICT JUDGE
